Executive Officer

 

Exhibit 10.1

 

ROYAL GOLD, INC.

2015 OMNIBUS LONG-TERM INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT

Royal Gold, Inc., a Delaware corporation (the “Company”), hereby grants an
option to purchase shares of its common stock, $.01 par value (the “Stock”), to
the optionee named below.  The terms and conditions of the option are set forth
in this cover sheet, in the attachment (the “Agreement”) and in the Company’s
2015 Omnibus Long-Term Incentive Plan, as it may be amended from time to time
(the “Plan”).

Grant Date:                                                      [Grant Date]

Name of Optionee:                                           [Full Name]

Number of Shares Covered by Option:         [# of ISOs]

Option Price per Share:                                  [$__.__]

(At least 100% of Fair Market Value on the Grant Date)

By agreeing to accept this Agreement online, you agree to all of the terms and
conditions described in the attached Agreement and in the Plan, a copy of which
is available in your Shareworks document library, or upon request to the
Secretary.  You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent.

Grantee:

 

 

(Signature)

 

 

 

 

 

 

Company:

 

 

(Signature)

 

 

 

 

 

 

Title:

 

Attachment

This is not a stock certificate or a negotiable instrument.







--------------------------------------------------------------------------------

 

Executive Officer

 

ROYAL GOLD, INC.

2015 OMNIBUS LONG-TERM INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT

 

 

Incentive Stock Option

This option is intended to be an incentive stock option under Section 422 of the
Internal Revenue Code and will be interpreted accordingly.  If you cease to be
an employee of the Company, its parent or a Subsidiary (“Employee”) but continue
to provide Service, this option will be deemed a nonstatutory stock option
three months after you cease to be an Employee.  In addition, to the extent that
all or part of this option exceeds the $100,000 rule of Section 422(d) of the
Internal Revenue Code, this option or the lesser excess part will be deemed to
be a nonstatutory stock option.

Vesting

This option is only exercisable before it expires and then only with respect to
the vested portion of the option.  Subject to the preceding sentence, you may
exercise this option, in whole or in part, to purchase a whole number of vested
shares not less than 100 shares, unless the number of shares purchased is the
total number available for purchase under the option, by following the
procedures set forth in the Plan and below in this Agreement.

Your right to purchase shares of Stock under this option vests as to one-third
(1/3) of the total number of shares covered by this option, as shown on the
cover sheet, on each of the first, second and third  anniversaries of the Grant
Date, provided you then continue in Service.  The resulting aggregate number of
vested shares will be rounded to the nearest whole number, and you cannot vest
in more than the number of shares covered by this option.

No additional vesting shall occur after your Service has terminated for any
reason.

Termination after Long-Term Service

Notwithstanding the foregoing vesting rules, if you incur a termination of
Service by the Company other than for “Cause” (as defined in the Employment
Agreement), at any time after you have provided fifteen (15) years of Service to
the Company, you shall be one hundred percent (100%) vested in this option as of
the date of such termination of Service.

Termination without Cause, Good Reason or Non-Renewal of Employment Agreement

Notwithstanding the foregoing vesting rules, if (i) the Company terminates your
Service or your Employment Agreement without “Cause” (as defined in your
Employment Agreement) during the term of your Employment Agreement, (ii) you
terminate your Service or your Employment Agreement for “Good Reason” (as
defined in your Employment Agreement) during the term of your Employment
Agreement, or (iii) your Service is terminated upon the Company’s election not
to renew the term for one of the four successive one-year renewal terms pursuant
to Section 2 of your Employment Agreement, then, after the Company’s receipt of
the Severance and Release Documents (as defined in your Employment Agreement)
you shall be 100% vested in this option as of the date of the Company’s receipt
of such Severance and Release Documents.

As used herein, the term "Employment Agreement" shall mean that certain
Employment Agreement, as amended, between you and the Company dated [date], as
amended, as the same may be amended after the date hereof.

Term

Your option will expire in any event at the close of business at Company
headquarters on the day of the 10th anniversary of the Grant Date, as shown on
the cover sheet.  Your option will expire earlier if your Service terminates, as
described below.

2

--------------------------------------------------------------------------------

 

Executive Officer

 

Regular Termination

If your Service terminates for any reason, other than death, Disability or
Cause, your option will expire at the close of business at Company headquarters
on the 90th day after your termination date.

Termination for Cause

If your Service is terminated for Cause, then you shall immediately forfeit all
rights to your option and the option shall immediately expire.

Death

If your Service terminates because of your death, then your option will expire
at the close of business at Company headquarters on the date twelve (12) months
after the date of death.  During that twelve month period, your estate or heirs
may exercise the vested portion of your option.

In addition, if you die during the 90‑day period described in connection with a
regular termination (i.e., a termination of your Service not on account of your
death, Disability or Cause),  and a vested portion of your option has not yet
been exercised, then your option will instead expire on the date twelve
(12) months after your termination date.  In such a case, during the period
following your death up to the date twelve (12) months after your termination
date, your estate or heirs may exercise the vested portion of your option.

Disability

If your Service terminates because of your Disability, then your option will
expire at the close of business at Company headquarters on the date twelve
(12) months after your termination date.

Extension of Expiration Date

Notwithstanding the foregoing, if (i) you are terminated pursuant to Sections
5(a), (c), (d) or (e) of your Employment Agreement, and (ii) you are precluded
from selling in the open market any shares of Stock underlying your option for
any portion of the period of time between the date of termination of your
Service and the expiration date of your option set forth in the section entitled
“Regular Termination,” “Death” or “Disability” above, as applicable, by reason
of any lock-up agreement restricting your ability to sell such Stock in the open
market or under the Company’s insider trading or similar plan as then in effect
(whether because a trading window is not open or you are otherwise restricted
from trading), then the expiration date for the option shall be extended for a
period of time equal to the number of days that you were precluded from selling
such Stock during the exercise period, provided, however, that the expiration
date shall not be extended pursuant to this section beyond the tenth (10th)
anniversary of the Grant Date.

Leaves of Absence

For purposes of this option award, the impact of any leave of absence on your
Service shall be determined in accordance with Company policies and procedures
and Applicable Laws.

Notice of Exercise

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form.  Your notice
must specify how many shares you wish to purchase (in a parcel of at least 100
shares generally).  Your notice must also specify how your shares of Stock
should be registered (in your name only or in your and your spouse’s names as
joint tenants with right of survivorship).  The notice will be effective when it
is received by the Company.

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

3

--------------------------------------------------------------------------------

 

Executive Officer

 

Form of Payment

When you submit your notice of exercise, you must include payment of the option
price for the shares you are purchasing.  Payment may be made in one (or a
combination) of the following forms:

Cash, your personal check, a cashier’s check, a money order, wire transfer or
another cash equivalent acceptable to the Company.

Shares of Stock which are already owned by you.  The value of the shares,
determined as of the effective date of the option exercise, will be applied to
the option price.

By delivery (on a form prescribed by the Company) of an irrevocable direction
to a licensed securities broker acceptable to the Company (a “Qualified Broker”)
to sell Stock and to deliver all or part of the sale proceeds to the Company in
payment of the aggregate option price and any withholding taxes (the “Net
Exercise”).

Withholding Taxes

You agree, as a condition of this grant, that you will make acceptable
arrangements consistent with Company policies and procedures to pay any
withholding or other taxes that may be due as a result of this grant or the
exercise, vesting, settlement or issuance of shares related to this grant.  You
may satisfy such withholding or other tax obligations by remitting cash payments
to the Company within the time periods specified by Company policies and
procedures or, to the extent permitted under Applicable Laws, by causing the
Company or its Affiliate to withhold shares of Stock otherwise issuable to you
as a result of this grant.  The shares of Stock so withheld shall have an
aggregate Fair Market Value equal to such withholding obligations.

In the event that the Company determines that any withholding or other tax is
required and you have not made satisfactory arrangements to satisfy such
obligations within the time periods specified by Company policies and
procedures, the Company shall have the right to:  (i) require such payments from
you; (ii) withhold such amounts from other payments due to you from the Company
or any Affiliate; or (iii) withhold shares of Stock otherwise issuable to you as
a result of this grant.  Any shares of Stock so withheld shall have an aggregate
Fair Market Value equal to such withholding obligations.      

Transfer of Option

During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the option.
 You cannot transfer or assign this option.  For instance, you may not sell this
option or use it as security for a loan.  If you attempt to do any of these
things, this option will immediately become invalid.  You may, however, dispose
of this option in your will or it may be transferred upon your death by the laws
of descent and distribution.

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your option in any other way.

Retention Rights

Neither your option nor this Agreement give you the right to be retained by the
Company (or any parent, Subsidiaries or Affiliates) in any capacity.  The
Company (and any parent, Subsidiaries or Affiliates) reserve the right to
terminate your Service at any time and for any reason.

4

--------------------------------------------------------------------------------

 

Executive Officer

 

Shareholder Rights

You, or your estate or heirs, have no rights as a shareholder of the Company
until the shares of Stock received pursuant to the exercise of your option have
been issued.  No adjustments are made for dividends or other rights if the
applicable record date occurs before your shares are issued, except as described
in the Plan.

Forfeiture of Rights

If you should take actions in competition with the Company, the Company shall
have the right to cause a forfeiture of your rights, including, but not limited
to, the right to cause: (i) a forfeiture of any outstanding option, and
(ii) with respect to the period commencing twelve (12) months prior to your
termination of Service with the Company and ending twelve (12) months following
such termination of Service (A) a forfeiture of any gain recognized by you upon
the exercise of an option or (B) a forfeiture of any Stock acquired by you upon
the exercise of an option (but the Company will pay you the option price without
interest).  Unless otherwise specified in an employment or other agreement
between the Company and you, you take actions in competition with the Company
if, within one year following your termination of Service, you directly or
indirectly, own, manage, operate, join or control, or participate in the
ownership, management, operation or control of, or are a proprietor, director,
officer, stockholder, member, partner or an employee or agent of, or a
consultant to any business, firm, corporation, partnership or other entity that
is in the business of creating, financing, acquiring, investing in and managing
precious metal royalties, precious metal streams and similar interests.  Under
the prior sentence, ownership of less than 1% of the securities of a public
company shall not be treated as an action in competition with the Company.

Adjustments

In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of shares covered by this option and the option price per
share shall be adjusted if required pursuant to the Plan. Your option shall be
subject to the terms of the agreement of merger, liquidation or reorganization
in the event the Company is subject to such corporate activity.

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

The Plan

The text of the Plan is incorporated in this Agreement by reference.  Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option.  Any prior agreements, commitments or
negotiations concerning this option are superseded.

Other Agreements

You agree, as a condition of the grant of this option, that in connection with
the exercise of the option, you will execute such document(s) as necessary to
become a party to any shareholder agreement or voting trust as the Company may
require.

5

--------------------------------------------------------------------------------

 

Executive Officer

 

Data Privacy

In order to administer the Plan, the Company may process personal data about
you.  Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

By accepting this award, you give explicit consent to the Company to process any
such personal data.  You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident optionees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan.

Consent to Electronic Delivery

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form.  By accepting this option grant you agree that the
Company may deliver the Plan prospectus and the Company’s annual report to you
in an electronic format.  If at any time you would prefer to receive paper
copies of these documents, as you are entitled to, the Company would be pleased
to provide copies.  Please contact the Secretary at 303‑573‑1660 to request
paper copies of these documents.

Certain Dispositions

If you sell or otherwise dispose of Stock acquired pursuant to the exercise of
this option sooner than the one year anniversary of the date you acquired the
Stock, then you agree to notify the Company in writing of the date of sale or
disposition, the number of shares of Stock sold or disposed of and the sale
price per share within 30 days of such sale or disposition.

Stock Ownership Requirements

You are required to continue to hold an aggregate of fifty percent (50%) of the
shares of Stock acquired by you pursuant to this option grant together with all
other shares of Stock acquired by you pursuant to any other option grant made
under the Plan  (such 50% to be determined after reducing the shares of Stock
covered by this grant and all other option grants made to you under the Plan by
the number shares of Stock equal in value to the amount required to be withheld
to pay taxes in connection with the exercise of this option and such other
option grants) for so long as the number of shares of Stock owned by you is less
than the number of shares of Stock which satisfies your stock ownership
requjirements under the Company’s Stock Ownership Guidelines in effect from time
to time.

 

By agreeing to accept this Agreement online, you acknowledge that you have
received, read and understand the Plan and this Agreement, and agree to abide by
and be bound their terms and conditions.

6

--------------------------------------------------------------------------------